MEMORANDUM OPINION
                                             No. 04-11-00594-CV

                             IN RE Bradley Lane CROFT, Individually,
                     and as Trustee for WILLAWALL INVESTMENT TRUST

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 24, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 15, 2011, relator filed a petition for writ of mandamus and a motion for

temporary relief. The court has considered relator’s petition and is of the opinion that relator is

not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.

See TEX. R. APP. P. 52.8(a).

                                                                                 PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CI-03809, In the Matter of the Marriage of Cherie Jeffcoat and
Bradley Lane Croft, and In the Interest of C.N.C., a child, pending in the 45th Judicial District Court, Bexar County,
Texas, the Honorable Barbara Hanson Nellermoe presiding. However, one of the orders complained of was signed
by the Honorable Cathy Stryker, presiding judge of the 224th Judicial District Court, Bexar County Texas. Relator
also complains of a hearing presided over by the Honorable Antonia Arteaga, presiding judge of the 57th Judicial
District Court, Bexar County, Texas.